Exhibit 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Dais Analytic Corporation, (the “Company”) on Form 10-Q forthe quarter ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Timothy N. Tangredi, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S. C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 11, 2011 /s/ Timothy N. Tangredi Timothy N. Tangredi President, Chief Executive Officer and Principal Executive Officer
